           Case 1:18-vv-01504-UNJ Document 28 Filed 11/14/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-1504V
                                      Filed: August 22, 2019
                                          UNPUBLISHED


    PATTIE PATRIQUIN,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

         On September 28, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) resulting from the adverse effects of an influenza
(“flu”) vaccination she received on December 20, 2017. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:18-vv-01504-UNJ Document 28 Filed 11/14/19 Page 2 of 2




        On August 21, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case.3 Respondent’s Rule 4(c) Report
at 1. Specifically, respondent concludes that petitioner’s alleged injury is consistent with
SIRVA and was caused-in-fact by the administration of a flu vaccine on December 20,
2017. Id. at 4. Respondent further agrees that there were no other causes identified for
petitioner’s SIRVA and the records indicate that petitioner has suffered the sequela of
her injury for more than six months. Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                       s/Nora Beth Dorsey
                                       Nora Beth Dorsey
                                       Chief Special Master




3
  The OSM staff attorney managing this case e-mailed respondent’s counsel on August 22, 2019 to
inquire whether this case was being conceded as a Table or Non-Table case. In a reply e-mail dated
August 22, 2019, respondent’s counsel confirmed that this case was being conceded as a Table case.

                                                  2
